Citation Nr: 1440727	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-47 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability, and if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946 and from April 1951 to November 1952.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the West Virginia Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in April 2014.  A transcript of that hearing is of record.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of entitlement to service connection for bilateral hearing disability and psychiatric disability claimed as PTSD are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was denied by the Board in a June 1977 decision.  
 
2.  The evidence received subsequent to that June 1977 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's low back disability is due to trauma sustained during ACDUTRA and/or INACDUTRA.  

4.  The Veteran's bilateral knee disability is due to trauma sustained during ACDUTRA and/or INACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran's low back disability is due to injury incurred in active or inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

3.  The Veteran's right knee disability is due to injury incurred in active or inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

4.  The Veteran's left knee disability is due to injury incurred in active or inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for a low back disability and left and right knee disabilities.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

I.  Legal Criteria 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active duty or active duty for training and for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) .

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Back Disability

A July 15, 1968, service sick slip, added to the claims file in July 1977, reflects that the Veteran fracture his left ninth rib in the line of duty, while attached to Company F, 19th Special Forces Group (Airborne).  A September 1968 National Guard Bureau continuation sheet to Item 30, DA Form 2173, supports that the Veteran's injury was in the line of duty.  Whether the Veteran was then on active duty for training or inactive duty for training is not specified on either document. 

A July 1968 service form DA 2173, Statement of Medical Examination and Duty Status, verifies that the Veteran fractured his left ninth rib in a July 1968 parachute landing fall while on duty during active duty for training, attached to Company F, 19th Special Forces Group (Airborne), and that he was hospitalized at Herber Hospital and Clinic, a civilian facility.
  
A buddy statement with a receipt date in July 1968, indicates that the fellow soldier and the Veteran were on two weeks of ACDUTRA ("our summer camp") when the Veteran hurt his ribs performing a jump landing on a rocky area at Municipal Airport, Herber City, Utah.  An affidavit from the Veteran in July 1968 also attests to a rib injury sustained when he parachuted and landed on a rock on his right side.

In a statement signed in July 1973, the Veteran averred that while a member of Company C, 2nd SF Battalion, 19th Special Forces Group (Airborne) 1st SF, of the West Virginia Army National Guard, while making a night parachute live drop in July 1973, he injured his back upon making contact with the ground.  

In a July 1973 letter to National Guard offices in Washington, DC, the Veteran's commanding Major stated that Veteran received medical care at Preston Memorial Hospital for injuries received when contacting the ground in annual training Airborne Operations on July 12, 1973, while a member of Company C, 2nd SF Battalion, 19th Special Forces Group (Airborne) 1st SF.  

A July 16, 1973, periodic examination for the Veteran's continued National Guard status failed to note the Veteran's back injury only four days earlier, and failed to indicate any injury or disability preclusive of continued National Guard member status.  The Veteran also did not report the injury in his corresponding Report of Medical History.  The Board accordingly considers these periodic records non-dispositive of the presence of injury from the parachute jump in July 1973, since the desire to have the Veteran re-enlist appears to have overridden any motivation to report his recent injury, or indeed report any past injury or medical condition. (No other medical conditions are listed in the examination report.)    

An October 1975 service form DA 2173, Statement of Medical Examination and Duty Status, verifies that the Veteran injured his back in a parachute landing in July 1973 while on inactive duty for training attached to Co. C, 2d SF Bn 19th SFGA.  This document additionally states, "As of the August Drill 1975 [the Veteran] has complained of his legs & back hurting him."

In a submitted copy of a handwritten statement dated in October 1975, with the bottom portion of the page covered and hence left blank in the submitted copy, with no identifying name or signature thus visible, the author of that statement (apparently the Veteran) reported receiving treatment by a Dr. R. for his back one day in August and one day in September of 1975, with the Veteran then sent to a hospital for physical therapy, consisting of several treatments ending in mid-September of 1975.  This was followed by additional treatment by Dr. R. in September 1975 for the same injury, with referral to an "osteologist" for the condition in November 1975, due to lack of improvement in the condition.  

In his VA claim submitted in November 1975, the Veteran stated that he had reenlisted in the National Guard every year since 1951, with no lapses between enlistments, and that he was still presently serving in the National Guard.  He then claimed entitlement to service connection for back injury as a result of hitting the ground in a parachute jump while on annual two-week National Guard training in July 1973.  

A December 1975 service form DA 3349 places the Veteran on a limited duty profile not to exceed six months, based on a herniated disc at L5 on the left.  

Upon a January 1976 VA examination, listed as an examination for pension, the Veteran was noted to have been a self-employed farmer since 1958, and to have lost six months of work in the past twelve months.  The Veteran reported having back pain since a parachute jump with the Army National Guard in 1968 when he also broke a rib, with pain continuously from then until 1971.  He reported that he also injured his back parachuting in 1973.  He asserted having more severe back pain since August 1975, with inability to drive a tractor or a car due to lumbar pain.  Noted care included medical care on July 14, 1973, and chiropractic care from September 1975 to the time of examination.  

The January 1976 examiner diagnosed low back pain due to injury, with roughened and narrowed L5-S1 area shown by X-rays.  

In a May 1976 letter, the RO informed the Veteran that a hospital report from Preston Memorial Hospital could not be obtained.  This was repeated in a further letter to the Veteran in October 1976.  Ultimately, a substantially illegible copy of an X-ray reading for the low back dated July 14, 1973, was obtained and associated with the claims file in November 1976.  A portion of this record appears to state, "No significant congenital abnormalities are seen."

In July 1976 the RO issued a decision denying the Veteran's claim for service connection for a back condition based on the condition not having been incurred or aggravated in service, despite the opinion of the January 1976 examiner.  The RO found that the weight of the evidence that was obtained was against a permanent back injury from the Veteran's parachute accident in July 1973.  The RO noted that records addressing the back from Preston Memorial Hospital from an examination two days following the injury could not be obtained.  The RO also noted that records from Dr. D. R. D. indicated that he had treated the Veteran in June 1974, January 1975, and August, September, and October of 1975.  These records provide a history of left hip pain since riding a tractor in August 1975, but also a history of injury of the Veteran's knees and back after a parachute jump in 1973.  Additionally, a record from R. W. K, a chiropractor, indicated that he saw the Veteran in September 1975, at which time the Veteran provided a history of hurting his back in a parachute jump in 1973 and experiencing constant back pain since that injury.  

In a VA Form 9 submitted in February 1977 the Veteran stated that he fractured a left rib in a parachute jump on July 15, 1968, and saw Dr. D. R. R. in January 1970 for therapy for his back, and missed three weeks of work.  He added that he had been in, "constant pain from 15th July, 1968, until June 1971," when he achieved some relief.  

The Board denied the Veteran's claim in June 1977, in effect based on insufficient evidence linking current low back disability to service injuries, and relying on examinations shortly after the July 1973 injury that did not disclose the presence of back disability.  

Additions to the record following that June 1977 decision include repeated and substantially cumulative statements from the Veteran informing of his low back pain following injury in West Virginia Army National Guard parachute jumps, and new treatment records including an August 2009 record showing a diagnosis of spondylolisthesis based on X-ray findings.  

Spondylolisthesis is defined as "forward displacement (olisthy) of one vertebra over another, usually of the fifth lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis." Dorland's Illustrated Medical Dictionary 1779 (31nd edition 2007).   However, the prior X-ray record from July 1973 appears to note ,"No significant congenital abnormalities seen," and a congenital pars interarticularis defect is not otherwise reflected in the record.  This case thus presents the possibility of traumatic spondylolisthesis, which is "due to acute fracture of the facets, pedicle, or lamina, rather than of the pars interarticularis." Dorland's at 1180.   

Because spondylolisthesis was not previously identified in the record and the spondylolisthesis is possibly due to injury during a West Virginia Army National Guard parachute jump in July 1968 or July 1973, the Board concludes that the evidence of this abnormality is new and material.   Accordingly, the low back disability claim is reopened.  

The low back disability claim having been reopened, the Board must now consider the merits of the claim. 

Several recent statements and submissions reiterate the Veteran's prior contentions of injuries of the low back parachute jumping as part of training or exercises with the West Virginia Army National Guard, with persistence of disability from that time.  In a statement dated in October 2008, the Veteran indicated that he injured his back "jumping out of airplanes" in 1968 with the West Virginia National Guard.  In November 2008 the Veteran submitted a copy of a July 1973 letter from a commander in the West Virginia Army National Guard, documenting the Veteran's back injury when contacting the ground during an airborne operation in July 1973.   

At his April 2014 hearing the Veteran reported that he could not recall when he first received treatment for his back, because it was too long ago.  He also reported that he was not currently receiving treatment for his back.  However, he testified to current lower back pain self-treated with over-the-counter medications, and expressed his belief that his current low back disability was due to parachute jumps during active duty for training.  The Veteran denied knowledge of any source of his low back condition other than his parachute jumps.  

An August 2009 record of treatment by a private orthopedist reflects the Veteran's complaint of moderate low back pain which he related began after many years of parachuting.  X-rays revealed spondylolisthesis with severe disc space narrowing at L4-L5 and at L5-S1.  

The Board has carefully reviewed the evidence of record, inclusive of treatment and examination records as well as lay statements.  The Board finds that on balance, the evidence preponderates in favor of the conclusion that the Veteran's low back disability is causally related to his injuries during parachute jumps in July 1968 and July 1973 in the course of ACDUTRA or INACDUTRA.  Objective findings and conclusions of the January 1976 VA examiner were to the effect that these parachute injuries resulted in the Veteran's chronic low back disability with degenerative changes.  This is consistent with the Veteran's assertions from 1975 to 1977 as well as over the course of the reopened claim, that he has had low back pain since his parachute injuries in 1968 and 1973.  Recent treatment records reflecting ongoing back disability with degenerative changes and spondylolisthesis also appear supportive of ongoing disability following these injuries.  As addressed above, the Veteran's parachute jumping injuries in July 1968 and July 1973 during ACDUTRA or INACDUTRA as a member of the West Virginia Army National Guard are well documented.  The Veteran's West Virginia Army National Guard personnel records document the Veteran's completion of 49 parachute jumps between July 1964 and May 1977, as part of National Guard exercises or training.  Service records and contemporaneous medical records and lay statements amply support the Veteran's parachute jump injuries as occurring during ACDUTRA and/or INACDUTRA.  

In the absence of significant contrary evidence supporting other causes of ongoing low back disability, the Board finds that the evidence preponderates in favor of the claim.  Thus, service connection for the Veteran's current low back disability is warranted.  

III.  Bilateral Knee Disability

The Veteran contends, in effect, that he developed his bilateral knee disability as result of parachute jumps performed in training or exercises with the West Virginia Army National Guard, during ACDUTRA and INACDUTRA.  As addressed above with regard to the Veteran's low back disability, the Veteran's service records document his membership with the West Virginia Army National Guard over multiple decades up to 1977.  The Veteran's Army National Guard records document his completion of 49 individual jumps with the West Virginia Army National Guard between 1964 and 1977.  At his April 2014 hearing, the Veteran testified that he did not know how he injured his knees, but speculated that this may have occurred from parachute jumping during annual two-week trainings over 22 years as a member of the West Virginia Army National Guard.
 
As discussed above, two of these jumps are documented to have resulted in other physical injuries, including fracture of the left ninth rib and injury of the low back.  Records from private physician Dr. D. R. D. indicate that he treated the Veteran in June 1974, January 1975, and August, September, and October of 1975.  These records provide a history of injury of the Veteran's knees and back following a parachute jump in 1973.  

At a June 2009 VA PTSD examination the Veteran stated that he was in Army Reserves Special Forces for 12 years, and that during parachute jump training in 1975 he injured knees.  

Private orthopedic records within the past five years reflect treatment for osteoarthritis of both knees, including total knee arthroplasty for the left knee in February 2010.  

In an April 2014 letter, S. R., M.D., notes that Veteran related a history as a paratrooper in service.  The physician observed that the Veteran currently has advanced osteoarthritis of the knees.  The physician concluded, "It does appear within a reasonable medical probability that the impact trauma sustained as a paratrooper would contribute to his osteoarthritis."

The Board has carefully considered the Veteran's record of parachute jumps with the West Virginia Army National Guard, his documented history as reported for treatment purposes in 1974 and 1975 of knee injury in these parachute jumps, his advanced osteoarthritis of the knees currently (including left knee replacement), and the opinion of S. R., M.D., supportive of a causal nexus between these parachute jumps in ACDUTRA and INACDUTRA and current knee disabilities.  The Board thus finds competent, credible evidence supporting injury during parachute jumps in ACDUTRA and INACDUTRA, current bilateral disability of the knees, and a causal link between the two, without significant evidence contrary to these positions.  While the passage of time between asserted injury and current claimed disability may generally weigh against a claim, in this case the Veteran's history of knee injuries from parachute jumps was documented in 1974 and 1975, and recently the physician S. R., M.D., expressed a degree of confidence based on professional medical knowledge that the parachute jumps contributed to the Veteran's current disabilities.  The Board observes that the balance of the record appears reasonably to support and not contradict this opinion.  Accordingly, the Board finds the preponderance of the evidence favors the claims.  Service connection for right and left knee disabilities is thus warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.

Service connection for a low back disability is granted.  

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.  


REMAND

As discussed below, the Board finds additional development is required for the Veteran's claims for service connection for bilateral hearing loss and psychiatric disability.  

Bilateral Hearing Loss

The Veteran contends that his hearing loss resulted from exposure to loud noises in service.  

At a VA examination in June 2009 the Veteran reported being exposed to noise from gunfire and aircraft while in the Army.  He also reported having significant exposure to occupational noise driving a tractor following service.  He denied significant recreational noise.  He also denied tinnitus.  





On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
40
40
55
75
90
65
LEFT
45
45
65
70
90
67.5

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  The examiner assessed bilateral sensorineural hearing loss which was mild sloping to profound in the right ear and moderate sloping to profound in the left ear.  
 
The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was due to noise trauma in the Army, on the basis of an Army audiogram in July 1973 showing bilateral hearing loss.  

At his April 2014 hearing the Veteran testified that he did not have hearing problems prior to active service.  He testified that he served as a medic with a Heavy Weapons company in the Philippines, with the 1st Cavalry Division.  He testified to exposure to loud noises from firearms training without any hearing protection in service, which included training with 45-caliber guns, submachine guns, and carbines.  He added that he had not complained of hearing loss in service, and first noticed his hearing getting worse approximately 20 years ago.  He reported working as a truck driver and as a farmer following service.  He also reported that following service he fired 45-caliber weapons on a rifle team and did not wear hearing protection.  The Veteran wore hearing aids currently, which he received from VA.  

The Board finds the June 2009 VA examiner's favorable opinion to be inadequate for adjudication purposes because it is based on two inaccurate factual premises.  First, the examiner appears to have assumed that the Veteran had active service in 1973 when the audiogram was taken, whereas the Veteran's last active service (other than active duty for training) was in 1952.  Second, the examination report indicates that the Veteran had no significant recreational noise exposure outside service, whereas the Veteran testified that following service he was on a rifle team and fired weapons without hearing protection.  Accordingly, a further VA audiology examination must be afforded the Veteran based on the inadequacy of the June 2009 examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Psychiatric Disability

The Veteran contends, in effect, that he has PTSD due to exposure to stressors in service while participating in the liberation of the Philippines and while participating in the occupation of Japan following World War II.  The Veteran's service separation Form DD214 supports the Veteran's participation in both the liberation of the Philippines, with the award of a Philippine Liberation Service Medal with one Bronze Service Star, and the Veteran's participation in the occupation of Japan, with the award of an Occupation Ribbon and an Asiatic Pacific Service Medal with one Bronze Service Star.  

A letter from a private physician was added to the record in December 2008.  He stated that he was a Navy physician in the 1950s, and that he was aware of experiences such as those experienced by the Veteran in service.  The physician asserted that he "feels certain" upon talking with the Veteran that the Veteran "certainly fits the diagnosis of Post Traumatic Stress Disorder."  The physician did not, however, address the criteria for the PTSD diagnosis or explain how the Veteran met those criteria.  Rather, the physician simply noted the Veteran's self-report of difficulty dealing with anyone who is ill or injured, and noted that this difficulty dated back to two in-service incidents.  

A January 2009 letter from the Office of the Adjutant General of the State of West Virginia indicates that the Veteran was a member of the West Virginia Army National Guard from January 1953 to May 1977.  The letter further states that while the Veteran was on active duty as a member of Company F, 1/19th SFG(A), his unit assisted the City of Huntington, West Virginia, in support operations addressing a Southern Airways Flight 932 crash, otherwise known as the Marshall University Air Disaster.

The Board does not find clarifying evidence whether the Veteran's actions assisting with the Southern Airways Flight 932 crash was in a United States military service capacity, or whether this was done as mobilized by the then governor of West Virginia.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505. Id. 

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities. 

An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full- time support to Guard components even though they are not activated.

In February 2009 the Veteran provided additional stressor statements in support of his PTSD claim.  

Upon VA PTSD examination for compensation purposes in June 2009, the Veteran reported training in infantry, serving during the liberation of Philippines, later training as medical corpsman during the occupation of Japan, and returning to CONUS in 1946.  He joined the Reserves in 1947, and asserted that he served 12 years with Army Reserve Special Forces Units.  He additionally stated that he helped identify Americans killed in action in Luzon, Philippines, and then served with the Occupation Army in Japan.  

The June 2009 VA examiner noted the Veteran was cooperative and friendly with euthymic mood; he was fully oriented with thought processes unremarkable; and he had no delusions or hallucinations.  The Veteran also had no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts, good impulse control, no violent episodes, no problems with alcohol usage and no reported drug usage, and no difficulties with activities of daily living.  Memory was normal, with recent memory only mildly impaired.  

While the examiner noted that the Veteran had combat experiences during the liberation of the Philippines and the occupation of Japan, these were not associated with intense fear, helplessness or horror, or other adverse reaction.  While the Veteran reported being disgusted with the number of dead bodies seen while serving in Luzon, Philippines, the examiner did not find this to be evidence of mental impairment.  The Veteran reported that he had recollections and dreams of his wartime experiences during the 1940s and 1950s, but that he believed he had made peace with his service and his difficult situations from that time.  

The VA examiner concluded that the Veteran did not have a psychiatric disorder, that he did not have symptoms of PTSD, and that he only had mild, transient, expected reactions to stressors which had minimal impact on his functioning.  In short, the examiner found no current disability upon which to base the Veteran's PTSD claim.  

At his April 2014 hearing, the Veteran testified to having difficulties with his wartime experiences upon returning to the United States after his active duty at the end of World War II.  He also testified that he was greatly bothered by the killings in the Philippines while he was stationed there, including the killing of a fellow soldier with whom he went through basic training.  Additionally, he testified to being disturbed by the plane crash in Huntington, West Virginia, in which all 98 people on board were killed, which occurred while he was on active duty for training in 1975 or 1976.  He explained that he was in Special Forces and they were assigned to take care of the situation after the crash including identifying bodies, and everyone on the plane was so badly burned they could not be visually identified. 

The Veteran asserted at the hearing, in effect, that he would like the opportunity of an additional examination to provided additional statements to  the examiner.  

A submitted single page from an April 2014 VA treatment record reflects a consultation with a psychiatric nurse practitioner answering questions regarding "purpose/risk/benefits" of medication or treatment regime.  The submitted record does not indicate a diagnosis or a current treatment regime, though it does indicate a referral for mental health therapy.  This submitted page thus presents the possibility of mental health treatment for a current psychiatric condition, and warrants remand to obtain the remainder of the VA treatment records.  

Additionally, in light of testimony and statements by the Veteran's representative to the effect that the Veteran may have been less than forthcoming about his symptoms at his June 2009 examination, the Board believes that the Veteran should be afforded another VA examination to determine if he has PTSD or any other psychiatric disorder related to service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  This should include records of any recent VA mental health treatment, including as referenced in the recently submitted page of an April 2014 VA psychiatric nurse practitioner consultation, as discussed in the body of this remand.  If efforts to obtain any such evidence are unsuccessful, this should be noted in the record and communicated to the Veteran. 

2.  The RO/AMC should undertake any indicated development to verify the Veteran's claimed stressors.

3.  The RO/AMC should obtain official confirmation whether the members of the West Virginia Army National Guard when assisting in the aftermath of the Southern Airways Flight 932 crash, otherwise known as the Marshall University Air Disaster, were for those actions formally called into the military service of the United States, or alternatively were then serving solely as members of the state militia under the command of the state governor.  
 
4.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present at any time during the pendency of the claim.  The records contained within Virtual VA and VBMS must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.  

The RO or AMC should provide the examiner with a statement of the Veteran's in-service stressors which have been corroborated or verified.  This should include the Veteran's participation in the occupation of Japan following World War II and his participation in the liberation of the Philippines.  The RO or AMC should inform the examiner whether the Veteran's duties in the West Virginia Army National Guard assistance in operations addressing the Southern Airways Flight 932 Crash, otherwise known as the Marshall University Air Disaster, were performed as part of military service of the United States, and thus may be considered as a stressor supportive of service-related PTSD, or was performed in a state militia capacity under the command of the state governor, and thus may not be considered as a stressor supportive of service-related PTSD.   

A diagnosis of PTSD due to service stressor(s) should be confirmed or ruled out.  If the examiner determines that PTSD due to service stressor(s) has not been present during the period of the claim, the examiner should explain why the diagnostic criteria for PTSD were not met.  If the examiner determines that that Veteran has had PTSD during the pendency of the claim, the examiner should identify the elements supporting the diagnosis.

In addition, with respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should provide an opinion whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's service.

The rationale for all opinions expressed must also be provided.

If the examiner is unable to provide any required opinion, he or she should explain why.
 
5.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  The records contained within Virtual VA and VBMS must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.  

The examiner should be advised that the prior, April 2014 VA hearing loss opinion is inadequate because it was based, in part, on the inaccurate factual premises that the Veteran was in active service in 1973 (the Veteran's active service was from April 1951 to November 1952, whereas he was subsequently, including in 1973, a member of the West Virginia Army National Guard) and that the Veteran did not have significant post-service noise exposure, whereas the Veteran conceded at his April 2014 hearing that in civilian life he fired 45-caliber weapons without use of hearing protection as a member of a rifle team.  

The examiner should express an opinion whether there is a 50 percent or better probability that the hearing loss disorder is etiologically related to active service, active duty for training or inactive duty for training, including an opinion as to whether the disorder was aggravated during service.  

The rationale for all opinions expressed must also be provided.
 
6.  The RO/AMC should also undertake any other development it determines to be warranted.
 
7.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


